DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I (Claims 1-18) and Species B (Figure 13) in the reply filed on 7/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/19/2021.

Status of Claims
The status of the claims as filed in the reply dated 7/19/2021 are as follows: 
Claims 1-28 are pending;
Claims 18-28 are withdrawn from consideration;
Claims 1-17 are being examined.

Claim Objections
Claims 2-18 are objected to because of the following informalities:  
Claims 2-18 recite “A heat flow management device” which should be corrected to --The heat flow management device-- for proper antecedent basis.  
Claim 16 comprises numerous elements in a single paragraph with multiple grouping of sensors rendering it difficult to distinguish all of the sensors and associated locations.  The applicant is advised to use paragraphs and individually list each sensor. 
(i.e. a first refrigerant pressure and temperature sensor downstream of the compressor in the refrigerant circulation, 
a second refrigerant pressure and temperature sensor downstream of the ambient heat exchanger,
a third refrigerant pressure and temperature sensor….etc.)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 line 8 recites “a coolant pump” is located within the power train coolant circulation.  However, Claim 8 further recites “the power train coolant circulation an additional coolant pump is disposed”.  It is confusing to recite a single pump in the parent claim and then recite multiple pumps in the dependent claim.  It is unclear as to the scope of “a coolant pump” in claim 1.  For examination purposes, claim 1 will be interpreted as “a first coolant pump”.
Claim 1 line 8 recites “a coolant pump” and claim 1 line 11 recites “a coolant pump”.  It is confusing to have different elements have the same name, wherein it is unclear which specific pump the limitation “coolant pump” is referring to.  For examination purposes, line 8 will be interpreted as “a first coolant pump” and line 11 will be interpreted as “a second coolant pump”.
Claim 3 line 2 recites “two evaporators” with no antecedent basis.  Claim 1 already recites “at least one evaporator” in line 5.  Further, claim 3 lines 3 and 4 recite “a forward evaporator” and “a rearward evaporator”.  It is unclear how all these instances of “evaporators” are related to one another since none of them refer back to any other evaporator.  Since the metes and bounds of the limitations cannot be ascertained the claim is indefinite.  For examination purposes, claim 3 has been interpreted as “wherein in the refrigeration circulation the at least one 
Claim 4 line 2 recites “separate expansion elements”.  However, claim 1 lines 5-7 already recite multiple expansion elements, wherein it is unclear how the multiple instances of “expansion elements” relate to one another.  Since the metes and bounds of the limitations cannot be ascertained the claim is indefinite.  For examination purposes, claim 4 has been interpreted as “wherein in the refrigeration circulation the forward evaporator comprises the second expansion element and the rearward evaporator comprises a fourth expansion element”.
Claim 6 line 3 recites “an expansion element is disposed”.  However, claim 1 lines 5-7 already recite multiple expansion elements, wherein it is unclear how the multiple instances of “expansion elements” relate to one another.  Since the metes and bounds of the limitations cannot be ascertained the claim is indefinite.  For examination purposes, claim 6 has been interpreted as “the first expansion element is disposed”.
Claim 7 lines 3-4 recite “the expansion element”.  However, claim 1 lines 5-7 already recite multiple expansion elements, wherein it is unclear which instance of “expansion element” the limitation is referring back to. Since the metes and bounds of the limitations cannot be ascertained the claim is indefinite.  For examination purposes, claim 7 has been interpreted as “the first expansion element”.
Claim 8 line 8 recites “an additional coolant pump is disposed”.  It is unclear where in the circuit the additional coolant pump is disposed since claim 1 already recites a first coolant pump in the power train circulation.  It is unclear how a second coolant pump would function in a single circuit that already comprises a first coolant pump.  Further, it is unclear as to which 
Claim 10 recites the limitation "the bypass" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the power train coolant circulation a bypass is disposed parallel to the bypass across which a subcirculation with the electric motor heat exchanger, the power train coolant radiator and the additional coolant pump can be developed”.  It is unclear as to what circuit or structure this claim is attempting to claim due to the awkward phrasing.  The claim recites a bypass parallel to another bypass, but doesn’t specifically outline the start and end points of each bypass line, rendering it difficult to determine the placement of the bypasses.  Further, the limitation of “can be developed” does not appear to be a positive limitation, but rather a conditional or optional limitation.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.
Claim 13 recites the limitation "to bypass" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “in the power train coolant circulation a bypass is disposed parallel to bypass across which a subcirculation with the chiller, the battery cooler and the coolant pump is implementable and the power train coolant circulation is developed such that it is operable in two separate subcirculations that are operable independently of one another”.  It is unclear as to what circuit or structure this claim is attempting to claim due to the awkward phrasing.  The claim recites a bypass parallel to another bypass, but doesn’t specifically outline the start and end 
Claim 13 first recites “a subcirculation” in line 3 but then recites “two separate subcirculations”, wherein it is unclear how the two instances of “subcirculations” are related to one another.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the limitations have been interpreted as the power train coolant circulation can be divided into a first subcirculation and a second subcirculation, wherein the “subcirculation” in line 3 is interpreted as “the first subcirculation”.
Claim 13 line 5 recites “it”, wherein it is unclear as to which previous structure “it” specifically refers to.
Claim 14 recites the limitation "the front climate control unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 line 2 recites “an additional heating facility”.  However, claim 14 from which claim 15 depends already recites “an additional heating facility”, wherein it is unclear how these two instances of “additional heating facility” relate to one another.  Are there two additional heating facility or is there only one instance of the additional heating facility.  Since the metes and bounds of the limitations cannot be ascertained the claim is indefinite.  For examination purposes, claim 15 has been interpreted as “the additional heating facility”.
Claim 16 recites the limitation "upstream of the coolant pump" (second instance) in 8 (It is noted that claim 1 only recites a single coolant pump in the power train circulation).  There is insufficient antecedent basis for this limitation in the claim.
16 recites the limitation "the forward evaporator" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the heating facility" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the rearward evaporator" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 lines 7-8 recite “upstream of the coolant pump, upstream of the coolant pump”, wherein it is unclear as to which coolant pumps the limitations are specifically referring to.  Since the metes and bounds of the limitations cannot be ascertained, the claim is indefinite.  For examination purposes, lines 7-8 will be interpreted as “upstream of the first coolant pump, upstream of the third coolant pump”.
Claim 16 lines 9-12 recite “in the air flow downstream of the forward evaporator, downstream of the heating facility, downstream of the rearward evaporator and upstream of the ambient heat exchanger an air temperature sensor is disposed”.  The limitation lists a single air temperature sensor for four mutually exclusive locations, wherein it is unclear how a single temperature sensor can be simultaneously in four locations.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation has been interpreted as only requiring a single air temperature sensor in one of the listed locations.
The remaining claims are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnston (US2016/0107508A1).
Re Claim 1. Johnston teaches a heat flow management device for motor vehicles, comprising a refrigerant circulation (501), a power train coolant circulation (505, 507; It is noted that the applicants’ “power train coolant circulation” is actually comprised of the power train circuit and the battery cooling circuits.  Thus, the combined circuits of 505 and 507 of Johnston are considered the power train coolant circulation) and a heating line heat carrier circulation (503) (Figures 5, 13; Paragraph 45), wherein 
the refrigerant circulation (501) comprises a compressor (535), an indirect condenser (559), an expansion element (553), an ambient heat exchanger (547), at least one evaporator (543) with associated expansion element (541) and a chiller (557) with associated expansion element (555) (Figure 5; Paragraph 54-56), 

the heating line heat carrier circulation (503) comprises a coolant pump (529), the indirect condenser (559) and a heating heat exchanger (531) (Figure 5; Paragraphs 52, 56), 
wherein the refrigerant circulation (501) and the power train coolant circulation (505, 507) are directly thermally coupled with one another across the chiller (557) (Figure 5; Paragraph 60), 
wherein the refrigerant circulation (501) and the heating line heat carrier circulation (503) are directly thermally coupled with one another across the indirect condenser (559) (Figure 5; Paragraph 56), and 
the power train coolant circulation (505, 507) and the heating line heat carrier circulation (503) are only indirectly thermally coupled across the refrigerant circulation (Figure 5, valve 561 isolates the heating line heat carrier circulation loop 503 from the power train coolant circulation loop 505, 507; Alternatively, Figure 13 illustrates removing valve 561 such that the heating line heat carrier circulation loop 503 is always isolated from the power train coolant circulation loop 505, 507; Paragraph 67). 

Re Claim 2. Johnston teaches in the refrigerant circulation parallel to the indirect condenser a bypass (path connected to 560 parallel to 559) with a stop valve (560) is disposed (Figure 5). 
Re Claim 5. Johnston teaches in the refrigerant circulation upstream of the compressor a low-pressure collector (537) for the refrigerant is disposed (Figure 5). 
Re Claim 6. Johnston teaches in the refrigerant circulation upstream of the ambient heat exchanger (547) an expansion element (553) is disposed (Figure 5). 
Re Claim 8. Johnston teaches in the power train coolant circulation an additional coolant pump (517) is disposed (Figure 5). 
Re Claim 9. Johnston teaches in the power train coolant circulation a bypass (vertical path connected to 525) is disposed parallel to the power train coolant radiator (Figure 5). 
Re Claim 10. Johnston teaches in the power train coolant circulation a bypass (563) is disposed parallel to the bypass across which a subcirculation with the electric motor heat exchanger (513), the power train coolant radiator (521) and the additional coolant pump (517) can be developed (Figure 5 illustrates the battery circuit can be isolated from the power train circuit). 
Re Claim 11. Johnston teaches in the power train coolant circulation a battery cooler (509, 511) is disposed (Figure 5). 
Re Claim 13. Johnston teaches in the power train coolant circulation a bypass (563) is disposed parallel to bypass across which a subcirculation with the chiller, the battery cooler and the coolant pump is implementable and the power train coolant circulation is developed such that it is operable in two separate subcirculations (505 and 507) that are operable independently of one another (Figure 5 illustrates the battery circuit can be isolated from the power train circuit). 
Re Claim 14. Johnston teaches in the front climate control unit, in addition to the heating heat exchanger (531), an additional heating facility (1701) is disposed (Figures 5 and 17; Paragraph 69). 
Re Claim 15. Johnston teaches as an additional heating facility a PTC heating element is disposed in the front climate control unit (Figures 5 and 17; Paragraph 69). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US2016/0107508A1) in view of Blatchley (US2017/0088006A1, hereinafter Blatchley ‘006).
Re Claim 3 & 4. Johnston teaches the refrigerant circulation comprises an evaporator (541) (Figure 5) but fails to teach two evaporators are provided connected in parallel, wherein a forward evaporator is disposed in a front climate control unit and a rearward evaporator is disposed in a back climate control unit, wherein in the refrigerant circulation separate expansion elements are assigned to the evaporators. 
However, Blatchley ‘006 teaches in the refrigerant circulation (51) two evaporators (54, 55) are provided connected in parallel, wherein a forward evaporator is disposed in a front climate control unit and a rearward evaporator is disposed in a back climate control unit, wherein in the refrigerant circulation separate expansion elements (60, 61) are assigned to the evaporators (Figure 3; Paragraphs 18-24). 
Therefore, in view of Blatchley ‘006’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a rear evaporator to Johnston’s refrigerant circulation system in order to provide enhanced and localized temperature control of the rear compartment of a vehicle, as is well understood in the art.  Additionally, in view of Blatchley ‘006's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an expansion valve for each evaporator in order to individually control the temperature of each evaporator.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a front and rear evaporator, .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US2016/0107508A1) in view of Blatchley (US2017/0054188A1, hereinafter Blatchley ‘188).
Re Claim 7. Johnston teaches the refrigerant circulation loop (Figure 5) but fails to specifically teach wherein in the refrigerant circulation a bypass with a stop valve is disposed parallel to the ambient heat exchanger and the expansion element. 
However, Blatchley ‘188 teaches in a refrigerant circulation a bypass (88) with a stop valve (90) is disposed parallel to the ambient heat exchanger (66) and the expansion element (84) (Figure 1; Paragraphs 24-25, 34).
Therefore, in view of Blatchley ‘188’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a bypass and stop valve to the ambient heat exchanger and expansion element of Johnston in order to allow for selective bypassing of the radiator and allow for heat to be directed towards other components.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US2016/0107508A1) in view of Schwarzkopf (US2012/0304674A1).
Re Claim 12. Johnston teaches the power train coolant circulation (Figure 5) but fails to specifically teach in the power train coolant circulation a bypass is disposed parallel to the battery cooler. 
However, Schwarzkopf teaches in the power train coolant circulation a bypass (line connected to valve 39) is disposed parallel to the battery cooler (6) (Figure 1; Paragraph 41). 
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US2016/0107508A1).
Re Claim 16. Johnston teaches a control and regulation facility (900) is implemented, 
wherein in the refrigerant circulation downstream of the compressor (570), downstream of the ambient heat exchanger (570) and upstream of the chiller (570) in each instance a refrigerant pressure and temperature sensor is disposed (Figures 5 and 9; Paragraphs 62-63); and 
in the power train coolant circulation downstream of the coolant pump (569) and downstream of the chiller (569) in each instance a coolant temperature sensor is disposed (Figures 5 and 9; Paragraphs 62-63); and 
in the air flow downstream of the forward evaporator (911), downstream of the heating facility (911), downstream of the rearward evaporator (911) and upstream of the ambient heat exchanger (913) an air temperature sensor is disposed (Figures 5 and 9; Paragraphs 62-63). 
Johnston fails to specifically teach downstream of the chiller a refrigerant pressure and temperature sensor; in the refrigerant circulation downstream of the evaporator a refrigerant temperature sensor is disposed; in the power train coolant circulation upstream of the coolant pumps temperature sensors.
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US2016/0107508A1) in view of Hatakeyama (US2017/0021698A1).
Re Claim 17. Johnston teaches the heating line heat carrier circulation (503) (Figure 5) but fails to specifically teach a heat carrier cooling radiator is disposed in parallel to the heating heat exchanger across a 3-way valve. 

Therefore, in view of Hatakeyama’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a cooling radiator in parallel to the heating heat exchanger of Johnston in order to allow for selective cooling of the fluid in the circuit, thereby preventing excessive temperatures and allowing for maintaining of proper operational temperatures for the heat carrier circulation loop.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRAVIS RUBY/Primary Examiner, Art Unit 3763